 1   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 5   TONKON TORP LLP
     1600 Pioneer Tower
 6   888 S.W. Fifth Avenue
     Portland, OR 97204
 7
             Attorneys for Debtor
 8

 9

10                            UNITED STATES BANKRUPTCY COURT

11                                      DISTRICT OF OREGON

12   In re                                                      Case No. 19-60138-pcm11

13   B. & J. Property Investments, Inc.,                        DEBTOR'S MOTION TO FURTHER
                                                                EXTEND EXCLUSIVITY (11 U.S.C.
14                           Debtor.                            §1121)
15

16                  B. & J. Property Investments, Inc. ("Debtor") moves this Court pursuant to
17   11 U.S.C. §1121(d) for an for an order extending for an additional 14 days, to July 15, 2019,
18   the period within which Debtor has the exclusive right to file a plan pursuant to 11 U.S.C.
19   §1121(b) and to September 13, 2019, to obtain acceptance of a plan pursuant to 11 U.S.C.
20   §1121(c)(3). In support of this motion, Debtor states as follows:
21                  1.       On January 17, 2019, Debtor filed a voluntary petition for relief under
22   Chapter 11 of the United States Bankruptcy Code (the "Petition Date").
23                  2.       Pursuant to 11 U.S.C. §§1107 and 1108, Debtor continues to operate
24   its business and manage its property as Debtor-in-Possession.
25                  3.       Pursuant to the terms of the Bankruptcy Code, Debtor's exclusive right
26   to file a plan pursuant to 11 U.S.C. §1121(b) was originally set to expire on May 17, 2019.

Page 1 of 3 - DEBTOR'S MOTION TO FURTHER EXTEND EXCLUSIVITY (11 U.S.C. §1121)


                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                         Case 19-60138-pcm11            Doc 175             Filed 06/27/19
 1                  4.       On January 28, 2019, William John Berman filed his voluntary

 2   petition for relief under Chapter 11 of the United States Bankruptcy Code, case no. 19-

 3   60230-pcm11 (the “Berman Case”).

 4                  5.       Pursuant to the terms of the Bankruptcy Code, Mr. Berman’s exclusive

 5   right to file a plan pursuant to 11 USC § 1121(b) was originally set to expire on May 28,

 6   2019.

 7                  6.       On May 17, 2019, the Court entered an Order Granting Motion to

 8   Extend Exclusivity [ECF No. 167], which extended Debtor’s exclusive right to file a plan

 9   pursuant to 11 U.S.C. §1121(b) to July 1, 2019.

10                  7.       On May 30, 2019, the Court entered an Order re: Motion to Extend

11   Deadlines to File a Plan and Disclosure Statement and to Extend the Exclusivity Periods

12   Pursuant to 11 U.S.C. §1121(d) [ECF No.65] in the Berman Case, which extended Berman’s

13   exclusive right to file a plan pursuant to 11 U.S.C. §1121(b) to June 28, 2019.

14                  8.       Good cause exists to extend the exclusivity period for Debtor.

15                  9.       On June 5, 2019, Debtor and Mr. Berman each filed a Motion for Joint

16   Administration of Chapter 11 Cases in their respective cases. As of today, an order granting

17   this joint administration has not yet been entered.

18                  10.      Although Debtor has already prepared its Plan of Reorganization and
19   could file it at this time, it prefers to file a Joint Plan of Reorganization in conjunction with

20   Mr. Berman. Therefore, Debtor requests additional time for the entry of the joint

21   administration order and then integrate the two Plans into a Joint Plan of Reorganization.

22                  11.      Given the shortened work week during the 4th of July holiday period,

23   Debtor requests an extension of an additional 14 days so that it will have through July 15,

24   2019, within which it has the exclusive right to file a plan pursuant to Section 1121(b) and
25   through September 13, 2019, to obtain acceptance of the plan pursuant to Section 1121(c)(3).
26   ///

Page 2 of 3 - DEBTOR'S MOTION TO FURTHER EXTEND EXCLUSIVITY (11 U.S.C. §1121)


                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                         Case 19-60138-pcm11             Doc 175             Filed 06/27/19
 1                 WHEREFORE, Debtor requests that the Court grant Debtor's Motion to

 2   Extend Exclusivity as requested above and in the proposed form of order attached hereto as

 3   Exhibit 1.
 4                 DATED this 27th day of June, 2019.

 5                                             TONKON TORP LLP

 6

 7                                             By /s/ Timothy J. Conway
                                                  Timothy J. Conway, OSB No. 851752
 8                                                Ava L. Schoen, OSB No. 044072
                                                  Attorneys for Debtor
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
25

26

Page 3 of 3 - DEBTOR'S MOTION TO FURTHER EXTEND EXCLUSIVITY (11 U.S.C. §1121)


                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                     Case 19-60138-pcm11              Doc 175             Filed 06/27/19
  EXHIBIT 1




Case 19-60138-pcm11   Doc 175   Filed 06/27/19
                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF OREGON

 In re                                                      Case No. 19-60138-pcm11

 B. & J. Property Investments, Inc.,                        ORDER GRANTING MOTION TO
                                                            FURTHER EXTEND EXCLUSIVITY
                        Debtor.


                THIS MATTER having come before the Court upon Debtor's Motion to Further

 Extend Exclusivity (11 U.S.C. §1121) [ECF No. ____], and the Court having duly considered

 this matter and finding good cause; NOW, THEREFORE,

                IT IS HEREBY ORDERED that Debtor's Motion is granted and that Debtor shall

 have an extension of an additional 14 days such that Debtor has the exclusive right to file a plan

 pursuant to 11 U.S.C. §1121(b) through July 5, 2019, and obtain acceptance of a plan pursuant to

 11 U.S.C. §1121(c)(3) through September 13, 2019.

                                                   ###




Page 1 of 2 - ORDER GRANTING MOTION TO FURTHER EXTEND EXCLUSIVITY


                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-60138-pcm11              Doc 175             Filed 06/27/19
 I certify that I have complied with the requirements of LBR 9021-1(a)..

 Presented by:

 TONKON TORP LLP


 By
       Timothy J. Conway, OSB No. 851752
       Ava L. Schoen, OSB No. 044072
       888 S.W. Fifth Avenue, Suite 1600
       Portland, OR 97204-2099
       Telephone: 503-221-1440
       Facsimile: 503-274-8779
       E-mail:       tim.conway@tonkon.com
                     ava.schoen@tonkon.com
       Attorneys for Debtor

 cc:      List of Interested Parties




Page 2 of 2 - ORDER GRANTING MOTION TO FURTHER EXTEND EXCLUSIVITY


                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                       Case 19-60138-pcm11            Doc 175             Filed 06/27/19
 1                                    CERTIFICATE OF SERVICE

 2                  I hereby certify that the foregoing DEBTOR'S MOTION TO FURTHER
     EXTEND EXCLUSIVITY (11 U.S.C. §1121) was served on the parties indicated as "ECF"
 3   on the attached List of Interested Parties by electronic means through the Court's Case
     Management/Electronic Case File system on the date set forth below.
 4
                     In addition, the parties indicated as "Non-ECF" on the attached List of
 5   Interested Parties were served by mailing a copy thereof in a sealed, first-class postage
     prepaid envelope, addressed to each party's last-known address and depositing in the
 6   U.S. mail at Portland, Oregon on the date set forth below.

 7                     DATED this 27th day of June 2019.

 8                                               TONKON TORP LLP

 9

10                                               By /s/ Timothy J. Conway
                                                    Timothy J. Conway, OSB No. 851752
11                                                  Ava L. Schoen, OSB No. 044072
                                                    Attorneys for Debtor
12

13

14   038533/00002/10145844v1


15

16

17

18
19

20

21

22

23

24
25

26

Page 1 of 1 - CERTIFICATE OF SERVICE


                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                          Case 19-60138-pcm11           Doc 175             Filed 06/27/19
                                  LIST OF INTERESTED PARTIES
                                  In re B. & J. Property Investments, Inc.
                            U.S. Bankruptcy Court Case No. 19-60138-pcm11


                                        ECF PARTICIPANTS


TIMOTHY J CONWAY on behalf of Debtor B. & J. Property Investments, Inc.
tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com

NICHOLAS J HENDERSON on behalf of Interested Party William Berman
nhenderson@portlaw.com, tsexton@portlaw.com; mperry@portlaw.com;
hendersonnr86571@notify.bestcase.com

KEITH D KARNES on behalf of Creditor Committee Ad Hoc Group of Class Plaintiffs
kkarnes@keithkarnes.com, kkarnesnotices@gmail.com; patricia@keithkarnes.com;
9982680420@filings.docketbird.com;r51870@notify.bestcase.com

SHANNON R MARTINEZ on behalf of Creditor Saalfeld Griggs PC
smartinez@sglaw.com, scurtis@sglaw.com

ERICH M PAETSCH on behalf of Creditor Saalfeld Griggs PC
epaetsch@sglaw.com, ktate@sglaw.com

TERESA H PEARSON on behalf of Creditor Columbia Credit Union
teresa.pearson@millernash.com, MNGD-2823@millernash.com

AVA L SCHOEN on behalf of Debtor B. & J. Property Investments, Inc.
ava.schoen@tonkon.com, leslie.hurd@tonkon.com

TOBIAS TINGLEAF on behalf of Interested Party Better Business Management, Inc.
toby@shermlaw.com, darlene@shermlaw.com

US Trustee, Eugene
USTPRegion18.EG.ECF@usdoj.gov

                                    NON-ECF PARTICIPANTS

TOP 20 UNSECURED                    Judson's Plumbing                  Pacific Source
CREDITORS                           POB12669                           POB 7068
                                    Salem, OR 97330                    Springfield, OR 97475-0068
Class Action Plaintiffs
c/o Brady Mertz                     City of Salem                      Pacific Sanitation
Brady Mertz PC                      555 Liberty St. SE, Room 230       POB 17669
345 Lincoln St.                     Salem, OR 97301                    Salem, OR 97305
Salem, OR 97302                     Comcast Business                   US Bank
Portland General Electric           POB 34744                          POB 6352
POB 4438                            Seattle, WA 98124-1744             Fargo, ND 58125-6352
Portland, OR 97208




                          Case 19-60138-pcm11        Doc 175       Filed 06/27/19
Miller Paint
390 Lancaster Dr. NE
Salem, OR 97301
HotSuff Spas & Pool
1840 Lancaster Dr. NE
Salem, OR 97305
NW Natural Gas
POB 6017
Portland, OR 97228-6017
Chateau Locks
1820 47th Terrace East
Bradenton, FL 34203-3773
Century Link
Bankruptcy Dept.
600 New Century Parkway
New Century, KS 66031
Walter Nelson Company
1270 Commercial St. NE
Salem, OR 97301
Statesman Journal
340 Vista Ave. SE
Salem, OR 97302
Pacific Screening
POB 25582
Portland, OR 97298
DEX Media
Dex Media Attn: Client Care
1615 Bluff City Highway
Bristol, TN 37620
AllAmerican Insurance
POB 758554
Topeka, KS 66675-8554
US Bank
POB 6352
Fargo, ND 58125




                        Case 19-60138-pcm11   Doc 175   Filed 06/27/19
